Title: To George Washington from Brigadier General William Maxwell, 6 May 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 6th May 1779 past 10 oclock

Since I wrote you this morning I am Just informed by Coll Ogden that the Officers of the first Regiment have delivered him a Remonstrance to our Legislature with their Commissions, informing them, that if they have not some immediate redress with respect to their pay and support, they will look on themselves as out of the service at the expiration of three days. They will however put the Regt in the most proper order for Marching or take care of it, till the State has reasonable time to supply other Officers. This is a step they are extreamly unwilling to take but it is such as I make no doubt they will all take; nothing but the necessity of their not being able to support themselves in time to come and being loaded with debts the time pas, could have indused them to resign at so critical a time when their Country so much wants their service. They beg’d the Coll to make it known to those conserned that they had not taken this step through any design of Caball or disafection as they had not desired or wished an Officer of a Nother Regt to Joyn with them, that they would have come to this resolution long before now but their unwillingness to leave the Service, they so much respected and that their former applications with those lately made to their Legislature they thought would have drawn their atension to their distresse. They say the Cloathier for this state has informed them that the Assembly has given him Orders to purchase to the Value of 150 pounds worth of Cloathing for each Officer which they say will not do much more than get them a Coat.
Coll Ogden is going off to the Assembly to lay the affair before them and expects to be back in the three days. I have in haste endavoured to convey the substance of what Coll Ogden informed me, to your Excellency and Am Your Most Obedt Humble Servant
Wm Maxwell
